Title: From Benjamin Franklin to Joseph Gridley, 17 March 1779
From: Franklin, Benjamin
To: Gridley, Joseph


Sir
Passy March 17 1779
I duely received your Favor of the 25th past. Continued Indisposition with too much Business have occasioned the Delay in answering it, which I hope you will excuse.
I think with you that an American Consul at Nantes might be useful in the Cases you mention. What Inconveniences or Expence might attend it, I am unacquainted with. The Congress have by the Treaty a Right to appoint Consuls in the several Ports: But they have not yet thought fit to do it; nor have they given me any Authority for that Purpose. I suppose We have had not less than 50 Applications of the same kind from the different Ports of France; none of which the Commissioners could comply with, having no Instructions on that Subject from Congress: nor can I venture upon it for the same Reason. I rather think it my Duty to leave the Matter open, that in Case they should determine to make such Appointments, their Choice might not be embarrassed by Appointments already made.
I was much pleas’d with the Report of that able Chemist M. Sage, upon your Ores. He favoured me with a Copy of it.

When you write, please to present my Respects to your good Father. I have the Honor to be &c
M. Gridley.
